Citation Nr: 1421686	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-12 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

 Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to February 1977 and from January 1980 to April 1980, and he had additional service in the Army National Guard from November 1979 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

As the medical evidence includes various mental health diagnoses during the course of the appeal, the issue before the Board has been recharacterized to encompass all currently diagnosed acquired psychiatric disorders, including but not limited to major depressive disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

The Veteran testified before the undersigned at a Travel Board hearing at the RO in April 2013; a transcript is of record.  There is a paper claims file and paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current hypertension and mental health disorder are related to service, or service-connected disabilities of the left wrist and right shoulder and medications taken to treat these disorders.  See, e.g., hearing transcript.

Other than during the Travel Board hearing, the Veteran has not been provided notice as to the requirements to establish service connection on a secondary basis for the disabilities on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  VA has a duty to provide such notice, and also to assist in obtaining pertinent, outstanding medical records identified by the Veteran.  Id.  

Specifically, the Veteran had two periods of active duty and a period of service in the Army National Guard through 1983.  The claims file currently contains records from 1976 to 1980.  The Board notes that he has denied any mental health treatment during service, and states that hypertension was first diagnosed many years after service in 1998.  Nevertheless, all service treatment records should be obtained.  Id.

Further, the Veteran has reported private treatment and diagnosis of hypertension in 1998, as well as non-VA mental health treatment beginning in 1995, including inpatient treatment.  The Veteran also reported receiving benefits from the Social Security Administration (SSA), and it is unclear if they were for medical disability.  See April 2013 hearing transcript; March 2008 VA treatment record.  Such records have not been obtained.  The Veteran states that all current treatment is by VA.  The claims file includes VA treatment records from through September 2013, including on Virtual VA and VBMS, and it there may have been ongoing treatment.  

Additionally, the Veteran has not been afforded a VA examination for the disabilities on appeal.  He provided evidence similar to a medical treatise in April 2013 to support his assertion that his hypertension and current psychiatric disorder may be related to the medication taken to treat his service-connected disabilities.  As such, there is an indication that the current disability may be related to service or service-connected disability; however, there may be outstanding medical evidence, and the currently available evidence is insufficient to adjudicate the claims.  Therefore, VA has a duty to provide an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Finally, there are untranslated Spanish documents, or portions of documents, in the claims file.  English translations of such records should associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the evidence and information needed to establish service connection for the claimed disabilities on a secondary basis.

2.  Request the Veteran to identify and provide necessary authorization for the requesting of all private medical information pertaining to the treatment for the claimed disabilities since his separation from service, to include non-VA records in 1998 for hypertension, and non-VA records for mental health (inpatient and outpatient) from 1995 forward.  After obtaining any necessary authorizations, request copies of any identified, outstanding records.  Ensure that all VA treatment records have been associated with the file, to include from September 2013 forward.  

3.  Contact the SSA and request copies of any determinations and medical records concerning disability benefits for the Veteran.

4.  Contact the appropriate records repository or agency to obtain copies of all service treatment records for the Veteran, including for active duty from January 1977 to February 1977 and from January 1980 to April 1980, and for his Army National Guard service from November 1979 to December 1983.  

5.  All requests and responses for the above records, including negative responses, should be documented, and all records received should be associated with the claims file.  Reasonable efforts must be made for non-Federal records, and attempts to obtain Federal records, including military and VA records, must continue until a determination is made that they do not exist or further efforts would be futile.  The Veteran should be notified of any such determination, the attempts made to obtain the missing records, and allowed an opportunity to provide the records.  

6.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension and any current acquired psychiatric disorder.  The entire claims file and a copy of this remand, including access to any records in electronic form, should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

(a)  Identify all current psychiatric diagnoses.  

(b)  Is it at least as likely as not (probability of 50 percent or more) that any current hypertension or diagnosed acquired psychiatric disorder, including but not limited to major depressive disorder, was incurred in or aggravated by the Veteran's active service?

(c)  If not, respond to the following regarding secondary service connection:

(i) Is it at least as likely as not that the Veteran's current hypertension or acquired psychiatric disorder was caused by his service-connected disabilities, or medication to treat such disorders?  

(ii)  Is it at least as likely as not that the current hypertension or acquired psychiatric disorder was aggravated (meaning permanently worsened beyond its normal progression) as a result of his service-connected disabilities, or medication to treat such disorders?  

In responding as to secondary service connection, the examiner should consider the evidence of record concerning side effects of the pain medication Tramadol.

In responding to all of the above, the examiner must provide a complete rationale for any opinion offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

The examiner should consider the Veteran's lay reports and all pertinent medical evidence.  If the examiner chooses to reject the Veteran's statements, a reason must be provided.  The lay statements may not be rejected based solely on a lack of corroborating medical evidence.

7.   If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case, before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

